Citation Nr: 0922275	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-21 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, to include as secondary 
to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey.  In pertinent part of that decision, the 
RO denied service connection for peripheral neuropathy of the 
upper and lower extremities.  

In a June 2006 statement in support of the claim, the Veteran 
requested a formal RO hearing.  The Veteran withdrew his 
request for a hearing in a November 2006 correspondence from 
his representative.  

In June 2008, the Board remanded the issue to the RO for 
additional development.  In particular, the RO was requested 
to schedule the Veteran for an additional VA examination to 
include a VA examiner's opinion as to whether any current 
peripheral neuropathy is related to his period of service, 
including exposure to Agent Orange, as opposed to some other 
cause such as alcohol abuse or diabetes mellitus.  


FINDING OF FACT

The currently diagnosed peripheral neuropathies were not 
first manifested until decades after service, and the 
preponderance of the evidence is against a finding that any 
current neuropathies are related to any aspect of the 
Veteran's period of service, including exposure to Agent 
Orange.




CONCLUSION OF LAW

Service connection for peripheral neuropathy of the upper and 
lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the July 2005 RO decision in the matter, VA 
sent a letter to the Veteran in April 2005 that addressed the 
elements of service connection concerning his peripheral 
neuropathy claim.  The letter informed the Veteran of what 
evidence is required to substantiate the claims, and apprised 
the Veteran as to his and VA's respective duties for 
obtaining evidence.  VA sent the Veteran an additional letter 
in November 2006 which informed him how it determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although the Dingess notice was sent after the initial 
adjudication, the Veteran has not demonstrated any 
prejudicial error due to inadequate VCAA notice, nor does the 
Board finds this error was prejudicial to the Veteran.  See  
Shinseki v. Sanders, 556 U.S. ___, No. 07-1209 (2009).  In 
this regard, the notice provided in the November 2006 letter 
fulfilled the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a February 2009 
supplemental statement of the case was provided to the 
Veteran.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(A (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).  The Board finds that 
the VCAA duty to notify was fully satisfied as to the 
Veteran's claim.

In addition to its duty to notify the Veteran with regard to 
his claim, VA also has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that in this case VA has made reasonable 
efforts to obtain any available pertinent records as well as 
all relevant records adequately identified by the Veteran.  
VA did provide the Veteran with examinations in May 2005 and 
December 2008.  The May 2005 VA examiner did not provide a 
clear opinion on the etiology of the Veteran's disability, 
and the case was remanded for an additional VA examination.  
In the December 2008 VA examination report, the examiner 
specifically addressed the issue of whether the Veteran's 
disability was related to his history of alcohol abuse, 
diabetes mellitus or exposure to Agent Orange.  The Board 
finds that the Veteran was afforded an adequate VA 
examination in order for VA to adjudicate the claim without 
any prejudice to the Veteran.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i) (2008). 

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In some circumstances, a disease associated with exposure to 
certain herbicide agents (e.g., Agent Orange) will be 
presumed to have been incurred in service even though there 
is no evidence of that disease during the period of service 
at issue.  Peripheral neuropathy is one of the itemized 
conditions found to have some relation to Agent Orange 
exposure.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  A veteran who served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated 
with such exposure include acute and subacute peripheral 
neuropathy.  38 C.F.R. § 3.309(e).  

In order to be entitled to presumptive service connection 
under 38 C.F.R. § 3.309(e), the acute or subacute peripheral 
neuropathy must become manifest to a degree of 10 percent or 
more within a year after the last date on which the Veteran 
was exposed to an herbicide agent during active military, 
naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  

Here, there is no indication in the Veteran's service 
treatment records of any complaints, treatment or diagnosis 
of peripheral neuropathy.  See Service Treatment Records 
dated December 1969 to October 1971.  The first evidence of 
the Veteran's peripheral neuropathy is not shown until three 
decades after his discharge from service.  See May 2005 VA 
examination.  The Veteran is not entitled to presumptive 
service connection under 38 C.F.R. § 3.309(e), because his 
disability had not manifested to a degree of 10 percent or 
more within a year after the last date on which the Veteran 
was exposed to an herbicide agent during active service.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  The determination as to whether the requirements 
for service connection are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2008).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran claims his peripheral neuropathy of the upper and 
lower extremities is related to his exposure to Agent Orange 
during service in the Republic of Vietnam.  A review of the 
Veteran's service records shows that he was stationed in the 
Republic of Vietnam for one year, and that he was a recipient 
of the Vietnam Service Medal and Vietnam Campaign Medal.  As 
he served in the Republic of Vietnam during the Vietnam War, 
the Veteran's exposure to Agent Orange is presumed.  See 38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  

The evidence of record also shows that the Veteran has been 
diagnosed with peripheral neuropathy of the upper and lower 
extremities.  See May 2005 VA examination report; see also 
December 2008 VA examination report.  The remaining question 
on appeal is whether there is medical evidence of a nexus 
between the in-service exposure to Agent Orange and the 
Veteran's current disability. 

The Veteran was afforded a VA examination in May 2005.  The 
examiner diagnosed the Veteran with peripheral neuropathy in 
the upper and lower extremities.  The examiner noted that the 
Veteran had been exposed to Agent Orange and that he had a 
history of alcohol and drug abuse in the past.  The VA 
examiner also noted that the Veteran did not have a history 
of diabetes mellitus.  The May 2005 examiner concluded that 
the etiology of the Veteran's peripheral neuropathy was 
"unclear". 

The Veteran underwent another VA examination in December 
2008.  In that examination report, the examiner specifically 
addressed the issue of whether the Veteran's peripheral 
neuropathy was related to his history of alcohol abuse, 
diabetes mellitus or exposure to Agent Orange.  The examiner 
noted that the Veteran did not have a history of diabetes 
mellitus, and that he did have a long standing and extensive 
history of alcohol abuse and drug abuse.  The examiner gave 
the following opinion: "The etiology of the neuropathy is 
most likely secondary to chronic alcohol abuse and is less 
likely secondary to Agent Orange exposure in the service."  
An EMG test performed later that month was reported as 
normal. 

In order to establish service connection, the medical 
evidence must show a nexus between the Veteran's peripheral 
neuropathy of the upper and lower extremities and his 
presumed in-service exposure to Agent Orange.  Here, the May 
2005 VA examiner's conclusion is insufficient to establish 
service connection, it provided no opinion.  The December 
2008 VA examiner did provide a clear medical opinion.  That 
examiner concluded that the Veteran's disability is less 
likely than not related to an exposure to Agent Orange while 
in-service.  More accurately, the December 2008 VA examiner 
opined that the Veteran's disability was most likely 
secondary to his history of alcohol abuse, and is less likely 
related to Agent Orange exposure in the service.  The record 
contains no other medical opinion that addresses the etiology 
of the Veteran's currently diagnosed peripheral neuropathy of 
the upper and lower extremities.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's peripheral neuropathy of the upper and lower 
extremities is related to his presumed in service exposure to 
Agent Orange.  Consequently, the benefit-of-the- doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for peripheral neuropathy of the upper and 
lower extremities is denied




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


